657 N.W.2d 822 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST George M. KADINGER, a Minnesota Attorney, Registration No. 16799X.
No. C7-03-354.
Supreme Court of Minnesota.
March 13, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent George M. Kadinger has committed professional misconduct warranting public discipline, namely, that respondent neglected client matters; failed to return client phone calls; failed to keep his clients adequately informed on the status of their cases; failed to obtain a written fee agreement and to deposit unearned fees into a client trust account; failed to return unearned fees to clients; practiced law while CLE restricted; failed to comply with a court's instruction regarding the submission of a judgment and decree; failed to cooperate with the Director's investigation; and failed to timely file an affidavit of compliance with Rule 26(e), Rules on Lawyers Professional Responsibility (RLPR), in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.5(a), 1.15(a), 3.2, 3.4(c), 5.5(a), 8.1(a)(3), and 8.4(d) and Rules 25 and 26, RLPR.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension for a period of not less than nine months. The parties further recommend that the reinstatement procedure of Rule 18(a)-(d), RLPR, not be waived and that reinstatement be conditioned on: (1) compliance with Rule 26, RLPR; (2) successful completion of the professional responsibility examination under Rule 18(e), RLPR; (3) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR; (4) respondent's reimbursement of the Client Security Board (CSB) for all claims paid to respondent's clients; and (5) payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent George M. Kadinger is indefinitely suspended from the practice of law for a minimum of nine months with reinstatement subject to the agreed-upon conditions set forth above. Respondent shall pay $900 under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice